J-A19042-20


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 MJ TEST PREP, LLC AND MATTHEW            :   IN THE SUPERIOR COURT OF
 W. JOSEPH, PH.D.,                        :        PENNSYLVANIA
                                          :
                                          :
              v.                          :
                                          :
                                          :
 DAVID LYNCH AND VELTIO, LLC              :
                                          :   No. 3531 EDA 2019
                    Appellants            :

             Appeal from the Order Entered November 27, 2019
     In the Court of Common Pleas of Delaware County Civil Division at
                        No(s): No. CV-2019-004426


BEFORE: PANELLA, P.J., McLAUGHLIN, J., and McCAFFERY, J.

CONCURRING MEMORANDUM BY McLAUGHLIN, J.:               Filed: January 21, 2021

      I agree with the Majority that we should affirm the trial court’s order

granting the preliminary injunction. I write separately to clarify my position.

      I would affirm because of the “highly deferential standard” of review we

apply to orders granting preliminary injunctions. Summit Towne Centre,

Inc. v. Shoe Show of Rocky Mount, Inc., 828 A.2d 995, 1000 (Pa. 2003).

Our review of a preliminary injunction “is limited to a determination of whether

an examination of the record reveals that ‘any apparently reasonable grounds’

support the court’s disposition.” Id. The Pennsylvania Supreme Court

explained that we reverse only if there are no “apparently reasonable grounds”

for the preliminary injunction, or “the rule of law relied upon was palpably

erroneous or misapplied”:

         [W]e recognize that on an appeal from the grant or denial
         of a preliminary injunction, we do not inquire into the merits
J-A19042-20


         of the controversy, but only examine the record to
         determine if there were any apparently reasonable grounds
         for the action of the court below. Only if it is plain that no
         grounds exist to support the decree or that the rule of law
         relied upon was palpably erroneous or misapplied will we
         interfere with the decision of the [trial court].

Id. (quoting Roberts v. Board of Dirs. of Sch. Dist., 462 Pa. 464, 341 A.2d

475, 478 (1975)).

      Here, Joseph in effect asked the trial court to pierce the corporate veil

between himself and MJ Test Prep, and the trial court essentially did as he

asked, albeit not explicitly. Applying the “highly deferential standard” of

review, I do not believe the court’s doing so for purposes of a preliminary

injunction was reversible error. If a business owner seeks a preliminary

injunction that in effect requires a court to pierce the veil, it is difficult to say

that the court was wrong to do so. After all, the owner is presumably aware

of the nature of the owner’s relationship with the business and willing to take

on the ramifications of piercing the veil.

      Perhaps more to the point, a court grants a preliminary injunction

merely to preserve the status quo ante and to protect the court’s ability to

grant the ultimate relief sought. It is not a final determination of the case on

the merits. Because I believe there were “apparently reasonable grounds” for

the preliminary injunction, and “the rule of law relied upon” was not “palpably

erroneous or misapplied,” I respectfully concur.

      President Judge Panella joins the concurring memorandum.




                                        -2-